Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-12, drawn to a vibration adsorbing pipe;
Group 2, claims 16-19 and 21-24, drawn to method of manufacturing a vibration adsorbing pipe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of an adsorbing pipe having at least one end of a corrugated pipe body provided with a corrugated pipe connecting section, an adaptor that fits with the corrugated pipe connecting section, the adaptor has an inner , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ILPEA IND SPA (CN 101821563) Cite No. 1 under Foreign Patent Documents on the IDS filed on 09/04/2019 which discloses an adsorbing pipe having at least one end of a corrugated pipe body (Fig. 7, corrugated pipe body at 9) provided with a corrugated pipe connecting section (Fig. 7, connecting section at 24), an adaptor (Fig. 13, at 15) that fits with the corrugated pipe connecting section (Fig. 13, at 32), the adaptor has an inner cavity (Fig. 13, the bore portion of 15 that receives the connecting section of 9 can be interpreted as a cavity), the corrugated pipe has an inner cavity (Fig. 13, bore of 9 can be interpreted as a cavity), an outer wall portion of the corrugated pipe connecting section (Fig. 13, outer wall portion at 32 of 9 that contacts the inner surface of 15) is fixed to at least a portion of an inner wall portion of the adaptor by welding (Fig. 13, the inner wall portion of 15 is fixed to the outer wall portion of 9 and in [0140-0141] of the English translation discloses welding at 32 which can be see for example in Fig. 19 at 33 and 34), and a weld seam between the corrugated pipe and the adaptor is at least partially located at the corrugated pipe connecting section (Fig. 13, as previously mentioned, welding at 32 as disclosed in [0140-0141] would include a weld seam and is at least partially located at the indicated corrugated pipe connecting section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679